11-2687-ag                                                                    BIA
         Bello v. Holder                                                       McManus, IJ
                                                                               A096 262 924



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RALPH K. WINTER,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       AMADOU BELLO, AKA VIALET FAME,
14                Petitioner,
15
16                         v.                                   11-2687-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              Theodore Vialet, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Terri J. Scadron, Assistant
27                                     Director; Shahrzad Baghai, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1            UPON DUE CONSIDERATION of this petition for review

 2   of a Board of Immigration Appeals ("BIA") decision, it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5            Amadou Bello, a native and citizen of the Central

 6   African Republic, seeks review of a June 8, 2011, order of

 7   the BIA affirming the May 24, 2005, decision of Immigration

 8   Judge ("IJ") Margaret McManus, denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture ("CAT").    In re Bello, No. A096

11   262 924 (B.I.A. June 8, 2011), aff’g No. A096 262 924

12   (Immig. Ct. N.Y. City May 24, 2005).   We assume the parties'

13   familiarity with the underlying facts and procedural history

14   in this case.

15            Under the circumstances of this case, we review

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B), (D); Yanqin Weng v. Holder,

20   562 F.3d 510, 513 (2d Cir. 2009); Wu Zheng Huang v. INS, 436

21 F.3d 89, 96 (2d Cir. 2006).

22

23


                                   2
 1   I.   Well-Founded Fear of Future Persecution

 2            The regulations require IJs to exercise the

 3   Attorney General's discretion to deny asylum to applicants

 4   who establish eligibility based solely on past persecution

 5   when the government establishes a fundamental change in

 6   circumstances sufficient to rebut the presumption of well-

 7   founded fear.    See 8 C.F.R. § 1208.13(b)(1).   The agency

 8   must provide a reasoned basis for finding that changed

 9   country conditions rebut the presumption of a well-founded

10   fear of persecution where the petitioner suffered past

11   persecution.    Niang v. Mukasey, 511 F.3d 138, 148-49 (2d

12   Cir. 2007).

13            In this case, the record supports the agency's

14   finding that there has been a change in country conditions

15   in the Central African Republic sufficient to rebut the

16   presumption of a well-founded fear of future persecution.

17   The agency found that Bello was persecuted by the military

18   because it suspected him of providing financial support to a

19   group that attempted to overthrow the government.    However,

20   in finding that there was a fundamental change in

21   circumstances in the Central African Republic, the agency

22   noted that the former president, who controlled the military


                                    3
 1   and ordered reprisals against those who supported the failed

 2   coup, had ultimately been overthrown in a military coup, and

 3   that there was no evidence of ongoing persecution of

 4   supporters of earlier attempted coups.     See Passi v.

 5   Mukasey, 535 F.3d 98, 103 (2d Cir. 2008).       Accordingly,

 6   substantial evidence supports the agency's finding that

 7   there has been a fundamental change in circumstances in the

 8   Central African Republic, rebutting the presumption of

 9   Bello's well-founded fear of future persecution.

10               To the extent that Bello contends that he has an

11   independent well-founded fear of future persecution,

12   separate and distinct from the past persecution, substantial

13   evidence supports the agency's finding that Bello has not

14   shown a reasonable possibility of harm on account of a

15   protected ground if he is to return to the Central African

16   Republic.    See 8 C.F.R. § 1208.13(b)(2)(i).     Bello argues

17   that he has a well-founded fear of persecution in the

18   Central African Republic because reports indicate that the

19   government engages in human rights abuses in its struggle

20   against various armed factions.     However, high levels of

21   general crime and violence are insufficient to establish a

22   well-founded fear of persecution.     Melgar de Torres v. Reno,


                                     4
 1   191 F.3d 307, 314 (2d Cir. 1999).   Moreover, Bello does not

 2   contend that he would be individually targeted for any

 3   particular reason.   See Jian Xing Huang v. INS, 421 F.3d
4   125, 129 (2d Cir. 2005) (holding that absent solid support

 5   in record, an applicant's fear is "speculative at best").

 6   Because Bello was unable to show the objective likelihood of

 7   persecution needed to make out an asylum claim, he was

 8   necessarily unable to meet the higher standard required to

 9   succeed on a claim for withholding of removal.   See 8 C.F.R.

10   § 1208.16(b); Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

11   2006).

12   II. Humanitarian Asylum

13            In certain circumstances, an IJ may grant asylum

14   to an applicant who has established past persecution but not

15   a well-founded fear of future persecution.   See 8 C.F.R.

16   § 1208.13(b)(1)(iii).   Humanitarian asylum has been reserved

17   for applicants who have suffered "atrocious forms of

18   persecution," Matter of Chen, 20 I. & N. Dec. 16, 19 (BIA

19   1989), or who may suffer "other serious harm upon their

20   return," 8 C.F.R. § 1208.13(b)(1)(iii); see Matter of L-S-,

21   25 I. & N. Dec. 705, 713-14 (BIA 2012).   To merit a grant of

22   humanitarian asylum on the basis of severe past persecution,

23   an applicant must demonstrate "long-lasting physical or
                                   5
 1   mental effects of his persecution."    Omaro Jalloh v.

 2   Gonzales, 498 F.3d 148, 152 (2d Cir. 2007).    The IJ noted

 3   that Bello was pushed to the ground, kicked, tied-up, and

 4   beaten to the point where he lost consciousness; his house

 5   and business were destroyed; and he was told to leave the

 6   country.    On the basis of these findings, the IJ concluded,

 7   and the BIA affirmed the conclusion, that while Bello's past

 8   persecution was unfortunate, it was not so severe that he

 9   should be granted asylum as a matter of discretion,

10   considering the substantial changes in the Central African

11   Republic.    The agency did not abuse its discretion in

12   finding that the past persecution suffered by Bello did not

13   merit a grant of humanitarian asylum on the basis of severe

14   past persecution.    See 8 C.F.R. § 1208.13(b)(1)(iii)(A); 8

15   U.S.C. § 1252(b)(4)(D); Hoxhallari v. Gonzales, 468 F.3d
16   179, 184 (2d Cir. 2006) (upholding denial of humanitarian

17   asylum to supporter of Albanian Democratic Party who had

18   been beaten and harassed on six occasions).

19               Likewise, the agency did not abuse its discretion

20   in concluding that Bello had not established a reasonable

21   possibility that he would suffer other serious harm if he

22   returned to the Central African Republic.     See 8 C.F.R.

23   § 1208.13(b)(1)(iii)(B).    While the IJ and BIA did not
                                     6
 1   expressly discuss whether Bello would suffer "other serious

 2   harm" upon return to the Central African Republic, see id.,

 3   the BIA concluded that Bello's fear of future harm was "not

 4   sufficiently severe to qualify him for humanitarian relief"

 5   (R. 4).   In addition, Bello did not raise this point before

 6   the agency.    Finally, in light of the IJ's otherwise careful

 7   findings, here, remand would be futile because it is clear

 8   that the same decision would be reached.    See Xiao Ji Chen

 9   v. U.S. Dep't of Justice, 471 F.3d 315, 388 (2d Cir. 2006).

10             For the foregoing reasons, the petition for review

11   is DENIED.    As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DENIED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O'Hagan Wolfe, Clerk
20
21




                                    7